             Case 2:19-cv-01898-WBS-KJN Document 42 Filed 03/05/21 Page 1 of 3


     MELISSA C. NOLD, ESQ., SBN 301378
1    NOLD LAW
     521 Georgia Street,
2    Vallejo, California 94590
     Tel: (707)644-4004
3    Email: melissa@noldlaw.com
4    ADANTE POINTER, ESQ., SBN 236229
     PATRICK BUELNA, ESQ., SBN 317043
5
     POINTER & BUELNA, LLP
6
     LAWYERS FOR THE PEOPLE
     Well Fargo Center
7    1901 Harrison St., Suite 1140,
     Oakland, CA 94612
8    Tel: 510-929-5400
     Email: APointer@LawyersFTP.com
9    Email: PBuelna@LawyersFTP.com

10   Attorney for PLAINTIFFS

11                             UNITED STATES DISTRICT COURT

12                         FOR THE EASTERN DISTRICT OF CALIFORNIA

13
     ADRIAN BURRELL,                            ) Case No.: 2:19-cv-01898-WBS-KJN
14                                              )
             Plaintiff,                         ) STIPULATION AND ORDER TO
15                                              ) EXTEND DISCOVERY DATES
        v.                                      )
16                                              )
     CITY OF VALLEJO, et al.                    )
17                                              )
                                                )
18           Defendants.                        )
                                                )
19                                              )
                                                )
20                                              )
                                                )
21

22

23

24

25




                                  STIPULATION AND [PROPOSED ORDER]
                                                 -1
           Case 2:19-cv-01898-WBS-KJN Document 42 Filed 03/05/21 Page 2 of 3


            IT IS HEREBY STIPULATED, and respectfully requested, by and between Plaintiff and
1
     Defendants by and through their designated counsel, that:
2
            WHEREAS, on September 18, 2019, Plaintiff filed his Complaint. (Doc. 1).
3           WHEREAS, on September 19, 2019, Plaintiff filed his First Amended Complaint. (Doc.
4    5).
            WHEREAS, on February 21, 2020, Defendants file a motion to dismiss. (Doc. 14).
5
            WHEREAS, on March 31, 2020, the Court resolved Defendants’ motion granting in part
6
     and denying in part, and permitting Plaintiff to file a Second Amended Complaint. (Doc. 12).
7           WHEREAS, on April 9, 2020, Plaintiff filed a Second Amended Complaint. (Doc. 21).
8           WHEREAS, on May 12, 2020, Defendants filed their Answer. (Doc. 22).

9
            WHEREAS, on May 22, 2020, the Court issued the case schedule;
            WHEREAS, the spread of the COVID-19 virus has caused the State of California
10
     Governor and the Counties of Alameda and San Francisco to issue a shelter-in-place order that
11
     severely limited business and strictly limited contact with other people that commenced March
12   23, 2020 and has not been lifted;

13          WHEREAS, the shelter-in-place order has closed the law offices of both parties’ counsel
     and delayed their abilities to conduct discovery;
14
            WHEREAS, on January 25, 2021, Plaintiff filed a Motion For Leave to File a Third
15
     Amended Complaint. (Doc. 34).
16          WHEREAS, on February 23, 2021, Defendants filed a Non-Opposition to Plaintiff’s
17   Motion For Leave to File a Third Amended Complaint. (Doc. 34).
            WHEREAS, On February 24, 2021, the Court granted Plaintiff’s Motion For Leave to
18
     File a Third Amended Complaint. (Doc. 38)
19
            WHEREAS, the parties have not previously requested any extensions for discovery.
20
            WHEREAS, the current discovery schedule is set as:
21
            Fact Discovery Cut-Off:                           May 17, 2021
22
            Expert Witness Disclosures:                       March 12, 2021
23
            Rebuttal Expert Witness Disclosures:              April 12, 2021
24
            Expert Discovery Cutoff:                          May 17, 2021
25
            Last Day to File Dispositive Motion               July 6, 2021


                                     STIPULATION AND [PROPOSED ORDER]
                                                         -2
           Case 2:19-cv-01898-WBS-KJN Document 42 Filed 03/05/21 Page 3 of 3


            Pretrial Conference                         September 13, 2021
1
            Trial                                       November 9, 2021
2
            WHEREAS, the parties met and conferred and agreed to extend discovery dates and set
3
     case schedule as proposed below:
4
            Fact Discovery Cut-Off:                     July 28, 2021
5
            Expert Witness Disclosures:                 May 28, 2021
6
            Rebuttal Expert Witness Disclosures:        June 28, 2021
7
            Expert Discovery Cutoff:                    July 28, 2021
8

9           Last Day to File Dispositive Motion         September 28, 2021

10          Pretrial Conference                         January 18, 2022 at 1:30 p.m.

11          Trial                                       March 15, 2022 at 9:00 a.m.

12          IT IS SO AGREED.

13
     Dated: March 3, 2021
14

15                                                      /s/Patrick Buelna____
                                                        PATRICK M. BUELNA
16                                                      Attorneys for Plaintiff

17
     Dated: March 3, 2021
18
                                                        /s/John Robinson _______
19                                                      JOHN ROBINSON
                                                        Attorneys for Defendants
20

21
            IT IS SO ORDERED.
22
     Dated: March 4, 2021
23

24

25




                                   STIPULATION AND [PROPOSED ORDER]
                                                   -3
